 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9 ANTHONY PEREZ, et al.,                               Case No. 1:18-cv-00127-AWI-EPG

10                Plaintiffs,                           ORDER ON STIPULATION MODIFYING
                                                        CASE MANAGEMENT SCHEDULE
11         v.
                                                        (ECF No. 47)
12 CITY OF FRESNO, et al.,
13                Defendants.
14
15
16         Pursuant to the stipulation of the parties, (ECF No. 47), and good cause appearing therefor,
17 IT IS HEREBY ORDERED that the Court’s Scheduling Order, (ECF No. 29), is further modified
18 as follows:
19
20    Case Management Event:                    Prior-Operative             NEW Date-Deadline:
                                                Date-Deadline:
21
      Non-Expert Discovery Cut-Off (Non-        February 11, 2019           April 12, 2019
22    Expert Discovery Completion Due) –
      As To All Non-Expert Discovery, Except
23    As Provided Below
      Expert Disclosures (Initial) – Service March 13, 2019                 May 13, 2019
24    Deadline
25    Rebuttal-Supplemental Expert           April 12, 2019                 May 27, 2019
      Disclosures – Service Due
26    Expert Discovery Cut-Off (Expert       May 13, 2019                   June 12, 2019
      Discovery Completion Due)
27
28

                                                    1
 1    Dispositive Motion/MSJ – Filing      June 27, 2019      June 27, 2019
      Deadline (Last Day for Filing                           (no change)
 2    Dispositive Motions)
      Last Day for MSJ-Dispositive/Other   July 22, 2019      July 22, 2019 at 1:30
 3    Motion Hearing                                          p.m.
 4                                                            (no change)
      Final Pre-Trial Conference ("PTC")   October 29, 2019   October 29, 2019
 5                                                            (no change)
      TRIAL                                January 13, 2020   January 13, 2020
 6                                                            (no change)
 7
 8
 9
     IT IS SO ORDERED.
10
11     Dated:    November 14, 2018                    /s/
                                               UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
